Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The prior arts of record fail to teach or reasonably suggest the method and system as recited in claim(s) 1 as follow:
Claim 1:
“the controller configured to: add a row of error-checking values to a matrix of coefficients, each error- checking value of the row of error-checking values being a negative sum of a respective column of the matrix of coefficients; load the matrix of coefficients into the array of processing elements as serialized coefficients; load an input vector into the array of processing elements; and control the array of processing elements to perform an operation with the matrix of coefficients and the input vector by:
performing a parallel operation with the serialized coefficients in the array of processing elements and the input vector;
accumulating a result vector; and
rotating the input vector in the array of processing elements and repeating the performing of the parallel operation and the accumulating until the operation is complete; wherein when the operation is complete, a sum of elements of the result vector is computed and an error in the operation is detected when the sum is non-zero.”
Hence, the prior arts of record do not anticipate nor render obvious the claimed
inventions.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

			References Cited by Examiner
	5,345,408 (Hoogenboom), discloses  A method and apparatus are provided for inverse transforming a matrix of discrete cosine transform (DCT) coefficients.  The DCT coefficients are processed at least two bits at a time to obtain the vector dot products thereof with a DCT kernel matrix.

	10,936,408 (Wu), discloses an apparatus, memory device, and method to determine error location polynomial coefficients to provide to bit correction logic instances to decode bits of a codeword.  A memory controller for a memory includes 
coefficient generating logic to receive as input a plurality of syndrome values to generate a plurality of coefficients for an error locator polynomial.  A plurality of instances of bit correction logic, one instance for each bit of bits to correct in a codeword for a block in the memory array to decode.

/PHUNG M CHUNG/            Primary Patent Examiner, Art Unit 2111